Whether the appellant was bound to employ at its New Jersey plant members of the respondent union was a debatable question which called for a decision as to the scope of the collective bargaining agreement between the parties. This question, we think, was for the court, not for the arbitrators. (Matter ofBullard v. Grace Co., 240 N.Y. 388, 395.) The orders should be reversed and the matter remitted to Special Term for decision of the preliminary issue above stated.
The orders should be reversed and the matter remitted to the Special Term for further proceedings in accordance with this opinion, with costs to abide the event.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER and FULD, JJ., concur; DYE, J., taking no part.
Orders reversed, etc. *Page 544